Name: Commission Directive 94/59/EC of 2 December 1994 amending for the third time the Annexes to Council Directive 77/96/EEC on the examination for Trichinae (Trichinelle spiralis) upon importation from third countries of fresh meat derived from domestic swine
 Type: Directive
 Subject Matter: trade;  animal product;  health;  food technology;  cooperation policy
 Date Published: 1994-12-08

 Avis juridique important|31994L0059Commission Directive 94/59/EC of 2 December 1994 amending for the third time the Annexes to Council Directive 77/96/EEC on the examination for Trichinae (Trichinelle spiralis) upon importation from third countries of fresh meat derived from domestic swine Official Journal L 315 , 08/12/1994 P. 0018 - 0020 Finnish special edition: Chapter 3 Volume 63 P. 0240 Swedish special edition: Chapter 3 Volume 63 P. 0240 COMMISSION DIRECTIVE 94/59/EC of 2 December 1994 amending for the third time the Annexes to Council Directive 77/96/EEC on the examination for Trichinae (Trichinelle spiralis) upon importation from third countries of fresh meat derived from domestic swineTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 77/96/EEC of 21 December 1976 on the examination for trichinae (trichinelle spiralis) upon importation from third countries of fresh meat derived from domestic swine (1), as last amended by Directive 89/321/EEC (2), and in particular Article 8 thereof, Whereas recent studies have shown the need to modify certain inspection methods for detecting trichinae in horse meat; whereas the Scientific Veterinary Committee has approved alternative freezing methods for the inactivation of trichinae; whereas the reliability of these methods from the point of view of health protection is equivalent to that of existing methods; whereas appropriate additions should, therefore, be made to Annex I to Directive 77/96/EEC; Whereas, in order to facilitate the freezing of meat, non-member countries and the Member States should be permitted to choose between the freezing methods provided for; Whereas the Scientific Veterinary Committee has recommended that certain technical adaptations and additions be made to the methods of examination for trichinae currently applied, in particular for the examination of horse meat, and as regards the conditions with which laboratories engaged in the detection of trichinae must comply; Whereas the measures laid down by this Directive are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 77/96/EEC is hereby amended as set out in the Annex. Article 2 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive not later than 1 January 1995. They shall forthwith inform the Commission thereof. When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such a reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States. Article 3 This Directive shall enter into force on 12 December 1994. Done at Brussels, 2 December 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 67. (2) OJ No L 133, 17. 5. 1989, p. 33. ANNEX The Annexes to Directive 77/96/EEC are amended as follows: A. Annex I VII (C) is amended as follows: 1. In point 1 in the 8th indent '5g' is replaced by '7g'. 2. After point 3 the following new point 4 is inserted: '4. Use of Membrane filters Each polycarbonate membrane filter may be used no more than five times. The filter should be turned between each use. In addition the filter should be checked after each use for any damage which would make it unsuitable for further use.' 3. Point 4 becomes number 5, and number 5 becomes number 6. B. Annex IV is amended as follows: 1. After the heading 'The freezing of meat' the new subtitle 'I. Method 1' is inserted. 2. After the 7th paragraph the following text is added: 'II. Method 2 The general provisions of paragraphs 1 to 5 of method 1 shall be complied with, and the following time-temperature combinations applied: 1. Meat with a diameter or thickness of up to 15 cm must be frozen according to one of the following time-temperature combinations: - 20 days at 15 °C, - 10 days at 23 °C, - 6 days at 29 °C. 2. Meat with a diameter or thickness of between 15 cm and 50 cm must be frozen according to one of the following time-temperature combinations: - 30 days at 15 °C, - 20 days at 25 °C, - 12 days at 29 °C. The temperature in the refrigeration room must be no higher than the level of the selected inactivation temperature. It should be measured with calibrated thermoelectric instruments and continuously recorded. It may not be measured directly in the cold air flow. The instruments must be kept under lock. The charts must include the relevant numbers from the meat inspection register on importation and the date and time of the commencement and completion of freezing, and must be retained for one year after compilation. III. Method 3 Control of the temperature at the center of the meat pieces. 1. The following time-temperature combinations shall be applied where the temperature is controlled at the center of the meat pieces and the conditions in paragraphs 2 to 6 are fulfilled: - 106 hours at 18 °C, - 82 hours at 21 °C, - 63 hours at 23,5 °C, - 48 hours at 26 °C, - 35 hours at 29 °C, - 22 hours at 32 °C, - 8 hours at 35 °C, - hour at 37 °C. 2. Meat brought in already frozen must be kept in this condition. 3. Consignments in the refrigeration room must be kept separately and under lock. 4. The date and time when each consignment is brought into the refrigeration room must be recorded. 5. The technical equipment and energy supply of the refrigeration room must be such as to ensure that the temperature referred to under paragraph 1 is reached very rapidly and maintained in all parts of the meat. 6. The temperature should be measured with calibrated thermoelectric instruments and continuously recorded. The probe of the thermometer has to be placed at the center of a calibrated piece of meat of a size no smaller than the thickest piece of meat to be frozen. This calibrated piece of meat should be placed at the least favorable site in the freezing room, not close to the cooling equipment or directly in the cold air flow. The instruments must be kept under lock. The charts must include the relevant numbers from the meat inspection register on importation and the date and time of the commencement and completion of freezing, and must be retained for one year after compilation.' C. The following Annex V is added: 'ANNEX V Inspection and freezing of horse meat 1. Inspection The inspection of horse meat has to be performed according to a digestion method mentioned in Annex I with the following modifications: - Specimens of at least 10 g to be taken from the lingual muscle or the jaw muscle. In the absence of lingual muscle or jaw muscle a specimen of the same size to be taken from a pillar of the diaphragm at the transition to the sinewy part. The muscle should be clean of connective tissue and fat. - A 5 g sample is digested for inspection if the artificial digestion of collective samples according to Annex I, Nr. III to VII is applied. For each digest, the total weight of muscle under examination must not exceed 100 g for methods III, IV, V and VI in Annex I or 35 g for method VII in Annex I. - In the case of a positive result a further 10 g specimen must be taken for a subsequent independent examination. 2. Freezing of horse meat To kill trichinae by freezing, horse meat must undergo cold treatment in accordance with one of the methods described in Annex IV.'